Opinion by
Tilson, J.
In accordance with stipulation of counsel that the hats in question consist of 8-bu. paper hats the same in all material respects as those the subject of Caradine Hat Co. v. United States (9 Cust. Ct. 69, C. D. 664), those which were imported subsequent to the Netherlands Trade Agreement (T. D. 48075) were held dutiable at 12)4 percent under paragraph 1504 (b) (5) and those imported prior to said trade agreement were held dutiable at 25 percent under paragraph 1504 (b) (5). Protest sustained to this extent.